129 Ga. App. 721 (1973)
201 S.E.2d 156
GENSON et al.
v.
THE VARSITY, INC. et al.
48199.
Court of Appeals of Georgia.
Argued May 4, 1973.
Decided September 10, 1973.
Rehearing Denied September 26, 1973.
John E. Dougherty, Henry M. Murff, for appellants.
Long, Weinberg, Ansley & Wheeler, Ben L. Weinberg, Jr., George H. Connell, Jr., for appellees.
EBERHARDT, Presiding Judge.
Defendant, The Varsity, Inc., having failed to carry its burden of showing that there is no genuine issue as to any material fact and that it is entitled to judgment as a matter of law, the order granting it summary judgment is reversed.
This reversal results from the application of the strict rules which we have developed as requirements relative to the supporting of a motion for summary judgment where the motion is made by one not having the burden of proof at the trial. If the motion were for directed verdict and the evidence were the same, or substantially so, we might very well reach a different result.
Judgment reversed. Pannell and Stolz, JJ., concur.